In a proceeding to condemn certain real property, the claimants with respect to Damage Parcel No. 1 appeal from so much of a final decree of the Supreme Court, Kings County, entered July 11, 1963 upon the court’s oral decision after a nonjury trial, as awarded them $2,650 for said parcel. Claimants contend that such award is inadequate. Decree modified on the law and the facts by increasing the award from $2,650 to $3,360. As so modified, decree, insofar as appealed from, affirmed, with costs to appellants. Findings of fact made by the court below which may be inconsistent herewith are reversed, and new findings are made as indicated herein. There is no competent evidence in the record, upon which the trial court could have properly fixed the amount of the award at less than the lowest valuation of the expert witnesses (cf. Matter of City of New York [A. & W. Realty Corp.], 1 N Y 2d 428, 432-433). Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, J J., concur.